Citation Nr: 1704040	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant; The Appellant's spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2015, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the record.

The Veteran's claim was previously remanded to the Agency of Original Jurisdiction (AOJ) by the Board in October 2015 with instructions to obtain additional records, and afford the Veteran a VA medical examination.  The actions specified in the October 2015 remand were completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran underwent a VA examination in January 2016.  The VA examiner reviewed the claims file, conducted a physical examination and obtained the relevant history.  Based on the Veteran's medical history, clinical examination and review of the radiographs and pulmonary function testing of record, the examiner confirmed the diagnosis of chronic obstructive pulmonary disease (COPD).  The examiner further diagnosed calcified cavitary lung lesions in the right upper lobe and an old, healed right hilar lung granuloma, dating to at least 1971.  The examiner concluded that the COPD is less likely than not related to or the result of hazardous chemical exposure during service.  The examiner further concluded the Veteran's cavitary lung lesions in the right upper lobe are less likely than not caused by service since they were not present until 1979, nine years after military service.  Additionally, the VA examiner was asked to provide an addendum medical opinion in February 2016 relating to the possibility of asbestosis/asbestos exposure.  The examiner concluded that the COPD was less likely than not related to asbestos exposure during service, based primarily on the Veteran's chest x-rays and pulmonary function testing, which did not reflect the characteristic lung pathology indicative of asbestos exposure.  Rather, the examiner stated that the Veteran's COPD is at least as likely as not caused by his decades-long history of cigarette smoking and to his non-military hazardous occupational exposures.        

As stated above, the VA examiner addressed the Veteran's assertion of hazardous chemical exposure and his potential exposure to asbestos during service.  However, the examiner did not address the Veteran's reports of herbicide exposure.  For this reason, the Board finds that the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a June 2015 Statement of Accredited Representative in Appealed Case the Veteran's representative raised the Veteran's presumed exposure to herbicide/Agent Orange based on his service in Vietnam.  Furthermore, a pulmonary function study conducted in December 2002 lists Agent Orange as an occupational exposure.  The Veteran's service personnel records demonstrate his presence in the Republic of Vietnam during the appropriate time frame and he is thus presumed exposed to herbicide agents like the dioxin in Agent Orange while there.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  It remains unclear to the Board if the Veteran's COPD is related to service, specifically, his conceded in-service exposure to herbicides.  On remand, the medical examiner must provide an opinion as to whether the Veteran's COPD is related to his presumed exposure to Agent Orange.  

In her January 2016 report the VA examiner noted the presence of a granulomatous mass in the Veteran's right hilar region first discovered several weeks after discharge.  This granulomatous mass was present when the Veteran was examined in April 1971 and was still present at a March 1979 examination.  Although the examiner noted the presence of the granulomatous mass, she did not specifically address whether the mass had its onset in service or was otherwise related to service.  On remand, the medical examiner must provide an opinion as to whether the granulomatous mass in the right hilar region, first discovered several weeks after discharge, is service connected.   

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim file to the January 2016 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the January 2016 VA examination report.  The claim file must be made available to and reviewed by the examiner.  Following review of the claim file, the examiner is asked to respond to the following:

* Is it at least as likely as not (50 percent probability or greater) that any current pulmonary disability, to include chronic obstructive pulmonary disease, is related to any period of active service or was present during active service.  Rationale must be provided for the opinion rendered, to include working with chemicals and to include consideration to exposure to herbicides, including Agent Orange. 

* Is it at least as likely as not (50 percent probability or greater) that the granulomatous mass in the right hilar region, first discovered shortly after discharge, is related to any period of active service or was present during active service.  Rationale must be provided for the opinion rendered, to include working with chemicals and to include consideration to exposure to herbicides, including Agent Orange.

2.  After the above development is completed and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






